MEMORANDUM **
Richard Farrall appeals the district court’s order denying as untimely his petition for a writ of habeas corpus. After the briefs in this case were filed, we held that “Arizona’s Rule 32 of-right proceeding for plea-convicted defendants is a form of direct review within the meaning of 28 U.S.C. § 2244(d)(1)(A).” Summers v. Schriro, 481 F.3d 710, 716-17 (9th Cir. 2007). Thus, the one-year statute of limitations provided by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “did not begin to run until 90 days after the Arizona Supreme Court denied [Summers’] petition for review....” Id.
Applying Summers to this case, AED-PA’s one-year statute of limitations did not begin to run until 90 days after February 20, 2003, when the Arizona Supreme Court denied Farrall’s petition for review of his Rule 32 proceedings. Therefore, under Summers, Farrall’s habeas petition, filed in the district court on February 4, 2004, was timely.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.